Case 1:19-cv-04601-JPH-TAB Document 35 Filed 05/18/21 Page 1 of 7 PageID #: 151




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 THOMAS COLE,                                           )
                                                        )
                               Plaintiff,               )
                                                        )
                          v.                            )        No. 1:19-cv-04601-JPH-TAB
                                                        )
 PAUL TALBOT,                                           )
                                                        )
                               Defendant.               )


       ORDER GRANTING UNOPPOSED MOTION FOR SUMMARY JUDGMENT
               AND DIRECTING ENTRY OF FINAL JUDGMENT

        Plaintiff, Thomas Cole, filed this 42 U.S.C. § 1983 action alleging that the defendant was

 deliberately indifferent to his serious medical issue, hepatitis C ("HCV"), while he was an Indiana

 Department of Correction ("IDOC") inmate incarcerated at Pendleton Correctional Facility. The

 defendant seeks summary judgment on the basis that Mr. Cole failed to exhaust his available

 administrative remedies before bringing this lawsuit as required by the Prison Litigation Reform

 Act ("PLRA"), 42 U.S.C. § 1997e(a). For the reasons discussed below, the defendant's motion,

 dkt. [31], is granted, and this action is dismissed.

                                            I. Legal Standards

        Summary judgment should be granted "if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.

 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine only if a reasonable jury could find

 for the non-moving party. Id. If no reasonable jury could find for the non-moving party, then there

 is no "genuine" dispute. Scott v. Harris, 550 U.S. 372, 380 (2007). The Court views the facts in



                                                    1
Case 1:19-cv-04601-JPH-TAB Document 35 Filed 05/18/21 Page 2 of 7 PageID #: 152




 the light most favorable to the non-moving party, and all reasonable inferences are drawn in the

 non-movant's favor. Ault v. Speicher, 634 F.3d 942, 945 (7th Cir. 2011).

        On a motion for summary judgment, "[t]he applicable substantive law will dictate which

 facts are material." Nat'l Soffit & Escutcheons, Inc., v. Superior Sys., Inc., 98 F.3d 262, 265 (7th

 Cir. 1996) (citing Anderson, 477 U.S. at 248). The substantive law applicable to this motion for

 summary judgment is the PLRA, which requires that a prisoner exhaust available administrative

 remedies before bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v.

 Nussle, 534 U.S. 516, 524-25 (2002). "[T]he PLRA's exhaustion requirement applies to all inmate

 suits about prison life, whether they involve general circumstances or particular episodes, and

 whether they allege excessive force or some other wrong." Porter, 534 U.S. at 532 (citation

 omitted).

        "Proper exhaustion demands compliance with an agency's deadlines and other critical

 procedural rules because no adjudicative system can function effectively without imposing some

 orderly structure on the course of its proceedings." Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

 (footnote omitted); see also Dale v. Lappin, 376 F.3d 652, 655 (7th Cir. 2004) ("In order to

 properly exhaust, a prisoner must submit inmate complaints and appeals 'in the place, and at the

 time, the prison's administrative rules require.'") (quoting Pozo v. McCaughtry, 286 F.3d 1022,

 1025 (7th Cir. 2002)). "In order to exhaust administrative remedies, a prisoner must take all steps

 prescribed by the prison's grievance system." Ford v. Johnson, 362 F.3d 395, 397 (7th Cir. 2004).

        An inmate may not satisfy the PLRA's exhaustion requirement by exhausting

 administrative remedies after filing suit. See id. ("Ford's real problem . . . is timing. Section

 1997e(a) says that exhaustion must precede litigation. 'No action shall be brought' until exhaustion

 has been completed. . . . And these rules routinely are enforced . . . by dismissing a suit that begins



                                                   2
Case 1:19-cv-04601-JPH-TAB Document 35 Filed 05/18/21 Page 3 of 7 PageID #: 153




 too soon, even if the plaintiff exhausts his administrative remedies while the litigation is pending

 . . . .") (internal citations omitted).

         As the movants, the defendants bear the burden of establishing that the administrative

 remedies upon which they rely were available to the plaintiff. See Thomas v. Reese, 787 F.3d 845,

 847 (7th Cir. 2015) ("Because exhaustion is an affirmative defense, the defendants must establish

 that an administrative remedy was available and that [the plaintiff] failed to pursue it."). "[T]he

 ordinary meaning of the word 'available' is 'capable of use for the accomplishment of a purpose,'

 and that which 'is accessible or may be obtained.'" Ross v. Blake, 136 S. Ct. 1850, 1858 (2016)

 (internal quotation omitted). "[A]n inmate is required to exhaust those, but only those, grievance

 procedures that are capable of use to obtain some relief for the action complained of." Id. at 1859

 (internal quotation omitted).

                                              II. Facts

         Because Mr. Cole has not responded to the motion for summary judgment, the Court

 accepts as true the following facts, which the defendant has asserted and supported with admissible

 evidence. See S.D. Ind. L. R. 56-1(f)(1)(A) ("In deciding a summary judgment motion, the court

 will assume that[ ] the facts as claimed and supported by admissible evidence by the movant are

 admitted without controversy except to the extent that[] the non-movant specifically controverts

 the facts . . . ."); see also Dade v. Sherwin-Williams Co., 128 F.3d 1135, 1137 (7th Cir. 1997)

 (affirming district court's grant of summary judgment where it accepted moving party's facts as

 true when non-moving party failed to respond under local rule). The Court still views these facts

 in the light most favorable to the plaintiff, but his failure to oppose summary judgment "[r]educe[s]

 the pool" from which facts and inferences may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th

 Cir. 1997).



                                                  3
Case 1:19-cv-04601-JPH-TAB Document 35 Filed 05/18/21 Page 4 of 7 PageID #: 154




         In April 2017, Mr. Cole discovered that he had HCV. Dkt. 1. He sought, but did not receive,

 interferon treatment, experienced "downgraded, delayed and or denied medical treatment" and

 suffered pain and scarring to his liver. Id. In its Screening Entry, the Court determined that Mr.

 Cole's deliberate indifference claim against Dr. Talbot could proceed. Dkt. 21 at 3. The Screening

 Entry does not discuss the issues of exhaustion and Mr. Cole does not allege in his complaint that

 he attempted to exhaust his administrative remedies. Dkt. 1.

         The IDOC Policy and Administrative Procedure 00-02-301, Offender Grievance Process

 ("OGP"), governs the inmate grievance steps "to provide a process where offenders committed to

 the Indiana Department of Correction may resolve concerns and complaints relating to their

 conditions of confinement." Dkt. 33-1 at 1. The IDOC recognizes only one grievance process. Id.

 at 3. Inmates must take the following steps to complete the OGP: (1) the inmate must attempt to

 resolve the complaint informally and provide evidence, (2) if the issue was unable to be resolved

 informally, the inmate shall submit a formal grievance on State Form 45471 no later than 10

 business days from the date of the incident, (3) if the grievance is not resolved to the inmate's

 satisfaction, the inmate shall be permitted to file an appeal to the Warden or his designee, and (4)

 if the inmate is still dissatisfied with the appeal response, he may appeal to the Department

 Offender Grievance Manager. Id. at 8–12. Inmates, including Mr. Cole, are provided with

 information regarding the OGP "in Admission & Orientation . . . paperwork provided to inmates

 upon their arrival at the Pendleton Correctional Facility." Dkt. 32 at 2. This information is

 additionally included in Facility Directive WVC 99-07, General Operation Rules/Handbook which

 is made available in the facility's law library. Id.

         IDOC records show that Mr. Cole has filed several grievances over the years. Some of

 these grievances were filed before the alleged onset of HCV in 2017 and others after that



                                                    4
Case 1:19-cv-04601-JPH-TAB Document 35 Filed 05/18/21 Page 5 of 7 PageID #: 155




 timeframe. Dkt. 33-2 at 1–14. The defendant argues that "[n]one of these records indicate the

 Plaintiff has successfully filed any grievance regarding any of the allegations in his complaint[.]"

 Dkt. 32 at 2. The defendant further argues that Mr. Cole's grievance history indicates that he did

 not file "any grievances regarding the treatment of Hepatitis C during his entire time incarcerated

 at Pendleton Correctional Facility." Id. at 3.

           But some IDOC documents include references to HCV. There is a poorly scanned partial

 copy of an offender grievance with Mr. Cole's name, dated May 30, 2018, with a date of incident

 listed as May 22, 2017. Dkt. 33-2 at 17. This document references that Mr. Cole had HCV, stated

 he was being refused treatment, and stated he did not have the money to get the treatment "on the

 streets." Id. At the top of this page is a return of grievance completed by J. Schuman; this form is

 dated May 22, 2018 and indicates the grievance was received and responded to on June 4, 2018.

 Id. This form is also difficult to read but indicates that the grievance was returned because there

 was no indication that an attempt at informal resolution occurred or evidence of such attempt was

 provided. Id. There is an illegible note in the "other" section of the form that appears to contain

 instructions for filing medical grievances. Id. 1

                                               III. Discussion

           Because Mr. Cole mentioned his HCV treatment in written grievances, the defendant's

 statement that Mr. Cole did not file "any grievances regarding the treatment of Hepatitis C during

 his entire time incarcerated at Pendleton Correctional Facility," dkt. 32 at 3, is not well taken. But

 after evaluating the IDOC documents, it is clear that those grievances were returned because Mr.

 Cole had not made an informal attempt at resolution and/or provided evidence of such attempts as

 required under the OGP. And Mr. Cole has not provided any evidence to show that he took any



 1   Other IDOC documents reflect grievances where the identity of the issue is not clear. Dkt. 33-2 at 16.
                                                      5
Case 1:19-cv-04601-JPH-TAB Document 35 Filed 05/18/21 Page 6 of 7 PageID #: 156




 follow up action regarding any rejected grievances that pertained to his HCV treatment. He

 provides no argument that any grievance attempts about this issue were wrongfully or improperly

 rejected or that he was being thwarted from grieving his issue. Further, there is no evidence that

 Mr. Cole attempted to file any formal appeals regarding any rejected or accepted formal grievances

 pertaining to the claims in his complaint.

        Mr. Cole does not argue that he was not provided with information or access to a copy of

 the OGP, was unable to obtain formal grievance forms, or had somehow otherwise been prevented

 from utilizing the process to grieve his claims before filing this lawsuit.

        The designated evidence does not show that Mr. Cole completed the necessary steps to

 satisfy the grievance process, so there is no issue of material fact regarding exhaustion. Because

 "a prisoner must take all steps prescribed by the prison's grievance system" to satisfy the PLRA

 exhaustion of remedies requirement, and Mr. Cole did not do so, this lawsuit should not have been

 filed and must be dismissed without prejudice. Ford, 362 F.3d at 401 (holding that "all dismissals

 pursuant to § 1997e(a) must be without prejudice.").

                                           IV. Conclusion

        For the reasons explained above, the defendant's motion for summary judgment, dkt. [31]

 is granted, and this action is dismissed without prejudice for failure to exhaust administrative

 remedies prior to commencement. 42 U.S.C. § 1997e(a).

        Final judgment consistent with this Order shall now enter.

 SO ORDERED.

Date: 5/18/2021




                                                   6
Case 1:19-cv-04601-JPH-TAB Document 35 Filed 05/18/21 Page 7 of 7 PageID #: 157




 Distribution:

 THOMAS COLE
 110 Walnut St.
 New Tazewell, TN 37825

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com




                                      7
